Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and comments, received July 18, 2022 have been fully considered by the examiner.  The Terminal Disclaimer has been approved and the double patenting rejection has been obviated.  The following is a complete response to the July 18, 2022 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al (2007/0175962) in view of the teachings of Beetel et al (2006/0273135) and of Stern et al (5,443,463).
	Shelton provides a surgical instrument comprising an elongate shaft (8 – Figure 1) and an end effector (12) movable between open and closed configurations and comprising a first jaw (24) and a second jaw (22).  The first jaw includes an array of electrodes  extending on opposite sides of a longitudinal axis.  See, for example, paragraph [0053] which incorporates by reference USPN 5,709,680 which discloses the electrodes.  There is a tissue gap when the first and second jaws are closed, and the device further comprises a staple cartridge, a firing drive, a cutting member and a firing member (para. [0052]).  There is also an electric motor coupled to a control system such that the speed of the motor is automatically controlled based on sensed operating parameters (para. [0067]).  However, Shelton senses closure of the trigger to control the speed of the motor, and does not specifically teach using the electrodes to sense an operating parameter to control the operation of the motor.
	Beetel discloses an analogous surgical instrument comprising an end effector with first and second jaws for grasping and stapling tissue.  In particular, Beetel teach that it is known to provide a plurality of electrodes along the longitudinal axis of the jaw and using the sensors to determine an operating parameter (i.e. a tissue gap between the jaws) which is then used to control operation of the device.  See, for example, paragraphs [0100-0102].  It is impossible to tell in Beetel if the electrodes are only on one side of the device since the Figures only show the electrodes from a side view.  That is, Figure 18, for example, shows electrodes along the length but it is not clear where on the cross section of the jaws the electrodes are located since there is no view to show grasping surface of the jaw.  The examiner maintains that it is generally known to provide electrodes on opposing sides of jaw members as claimed.  To that point, attention is directed to the Stern et al reference which specifically provides for a plurality of sensors extending along the length of the jaw and disposed on either side of a cutting channel to provide a more accurate reception of data across the cross-section of the jaw member.  See, for example, Figure 2B which shows sensing electrodes (46) disposed along the length of the jaw and on either side of the longitudinal axis.
	To have provided the Shelton, IV et al device with electrode sensors on the jaw(s) to provide an operating parameter to control the speed of the electric motor during the procedure would have been an obvious consideration for one of ordinary skill in the art, particularly since Shelton teaches sensing closure to control the motor speed and further since Beetel teach an alternative means to sense closure (i.e. tissue gap) using electrodes on the jaw members.  To have further provided the Shelton device, as modified by Beetel, with a plurality of electrodes disposed along the length of the jaw (as fairly taught by Beetel) as well as on opposing sides of the jaw member to provide a more accurate means of detecting a tissue parameter would have been an obvious modification for one of ordinary skill in the art since Stern et al fairly teach it is known to provide sensors on an analogous device along the length of the jaws and on opposing sides of the jaw as well to more accurately record parameters related to tissue treatment.
	Regarding claim 18, Beetel expressly teach monitoring the operating parameter of a tissue gap to control the operation of the device as addressed above.  Regarding claim 19, Beetel also disclose detecting a force imparted by the operating device (para. [0100-0102]).  
	Regarding claim 20, see above discussion of claim 17.  The only difference in claim 20 is the recitation of a plurality of sensing elements as opposed to an array of electrodes.  The examiner maintains that electrodes may also be sensing elements, and Beetel specifically disclose a wide variety of sensing elements that may be used to detect closure of the device.  Regarding claims 21 and 22, see discussion of claims 18 and 19 above.  
	Regarding claim 23, see above discussion of claim 17.  The only difference in claims 23 is the recitation “wherein tissue of a patient is positionable in said tissue gap”.  The examiner maintains that both Shelton and Beetel disclose positioning tissue between the jaw members in order for the tissue to be stapled.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Beetel fails to disclose electrodes extending along opposite sides of a surface of the same jaw.  The examiner maintains that Beetel only provides side-views of the structure (for example, Figure 18 as presented by applicant).  It is impossible to tell from this view if the electrodes are provided on opposing sides of the instrument.  There are no views that show the electrodes from a top view of a jaw surface that indicates the location of the electrodes on the jaw surface.  For example, Figure 15 shows an oblique view where the surface of the lower jaw may be seen, but the sensing electrodes are not shown in that Figure.  Nonetheless, the examiner has cited the Stern et al reference to teach that it is generally known to provide sensing electrodes along the length of a jaw member, as well as on opposing sides of the longitudinal axis of the jaw member.  The examiner maintains that providing sensing electrodes on either side of the jaw of the Shelton device, as modified by the teaching of Beetel, would have been further obvious given the teaching of Stern et al.  It is again noted that Beetel discloses sensors along the length of the jaw, but it is impossible to discern from the side views if the electrodes are distributed across the surface of the jaw. 
	Applicant has not argued the claims individually and relies upon the argument that Shelton and Beetel fail to disclose the particular sensing electrode arrangement.  As addressed above, the Stern reference is deemed to provide the necessary teaching of providing sensing electrodes both along the length and on opposing sides of the longitudinal axis of the jaw member as now required by the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 30, 2022